Citation Nr: 0912299	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the appellant's income, at the time of her 
application for benefits, precludes payment of improved death 
pension benefits.  

2.  Entitlement to special monthly compensation (SMC) for a 
surviving spouse based on the need for the regular aid and 
attendance of another person (A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  The veteran passed away in December 2001.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.  

3.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is she a patient in a nursing home because of 
mental or physical incapacity.

4.  The impairment resulting from the appellant's various 
disabilities, disorders, and conditions are not such that she 
requires the care or assistance of another on a regular 
basis.

5.  The appellant is not housebound.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to death pension benefits 
have not been met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 
3.102, 3.159, 3.203 (2008).

2.  The criteria for special monthly pension as a result of 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
1502(b), 1521(d), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.23, 3.102, 3.350, 3.351, 3.352 (2008).

3.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.23, 3.102, 3.350, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in July 2006.  The letter informed the appellant of what 
evidence was required to substantiate the claim for death 
pension benefits along with special monthly compensation, and 
her, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those 
made by her representative) as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of her claim.  It seems clear that the VA has 
given the appellant every opportunity to express her opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Improve Pension Benefits

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected death pension benefits if the 
veteran had qualifying service and the surviving spouse's 
meets the net worth requirements of 38 C.F.R. § 3.274 (2008) 
and has an annual income not in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23 
(2008).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2008).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2008).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2008).

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262 (2008).  Exclusions 
from countable income for the purpose of determining 
entitlement to pension also include amounts paid for a 
veteran's just debts, expenses of last illness and burial, to 
the extent such burial expenses were not reimbursed by VA.  
38 C.F.R. § 3.272 (2008).

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21 (2008).

The appellant's claim for death pension benefits was received 
by the RO in December 2005.  Effective December 1, 2005, the 
maximum allowable rate for calendar year 2006 for a surviving 
spouse with no children was $7,094.00 (US dollars).  

Effective December 1, 2006, the maximum allowable rate for 
calendar year 2007 for a surviving spouse with no children 
was $7,329.00 (US dollars).  The maximum allowable rate for a 
surviving spouse with no children requiring aid and 
attendance was $11,715.00 (US dollars).  

The appellant has provided, via VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report, a breakdown of her 
income.  This income includes Social Security Administration 
(SSA) monthly benefits in the amount of $730.00 (US dollars).  
This means that her yearly gross income for calendar year 
2005 for VA purposes was $8,760.00 (US dollars).  The 
appellant has not provided any additional financial 
information since that time.  

In this case, the RO has denied the appellant's claim for 
death pension benefits on the basis that her income exceeds 
the maximum annual pension rate for a spouse not needing aid 
attendance.  The appellant's countable annual income of 
$8,760.00 (US dollars) exceeds the $7,094.00 (US dollars) 
limit set by law for a surviving spouse without any children 
in 2006; that same amount of income exceeds the $7,329.00 (US 
dollars) limit set by law for a surviving spouse without any 
children in 2007.  

As such, the appellant's countable income exceeded the 
threshold for 2006 and 2007 for meeting the relevant 
eligibility requirements.  The appellant has not since 
submitted a Medical Expense Report (VA Form 21-8416) or 
Improved Pension Eligibility Verification Report (VA Form 21- 
0518-1) demonstrating a change in her income or medical 
expenses.  Therefore, the appellant is not entitled to 
improved death pension benefits.

II.  Special Monthly Compensation

The appellant has also asked that she be awarded special 
monthly compensation in the form of aid and attendance.  
Under pertinent criteria, the law provides that special 
monthly compensation is payable if the surviving spouse has 
suffered the anatomical loss or loss of use of both feet, or 
of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance.  
See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 
(2008).  The criteria for determining that a surviving spouse 
is so helpless as to be in need of regular aid and attendance 
are contained in 38 C.F.R. § 3.352(a) (2008).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the:

(1)  Inability of the claimant to dress 
or undress him or herself or to keep him 
or herself ordinarily clean and 
presentable;

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance;

(3)  Inability of the claimant to feed 
him or herself through loss of 
coordination of upper extremities or 
through extreme weakness;

(4)  Inability to attend to the wants of 
nature; or

(5)  Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2008).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bedrest for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  

The "permanent housebound" requisite will be considered to 
have been met when the surviving spouse is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area due to 
a disability or disabilities, and it is reasonably certain 
that the disability or disabilities and the resultant 
confinement will continue throughout his or her lifetime.  38 
U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2008).

The appellant has asserted that her various disabilities 
should entitle her to aid and attendance and/or housebound 
status.  In considering whether the appellant is entitled to 
special monthly compensation benefits based on the need for 
regular aid and attendance or as a result of being 
housebound, the Board may only consider separate and distinct 
disabilities.  38 C.F.R § 3.350(e)(3) (2008). 

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance or as a result of being 
housebound.  The only evidence supporting the appellant's 
claim includes her statements.  In this regard, she asserts 
that her disabilities are of such severity as to warrant 
special monthly pension.  The medical treatment records 
indicates that she has received treatment for recurrent 
kidney stones, multiple joint arthritis, depression, a heart 
disorder to include hypertension, and colon conditions.  She 
uses a walker-type appliance.  The evidence further indicates 
that she has lived alone either in her own house or apartment 
and her daughter drives her to her appointments.  While 
living in her house, she employed a housekeeper to assist her 
in keeping the home clean and presentable.  

Nothwithstanding these points, the evidence also shows that 
she is capable of caring for the needs of nature, she gets 
out of bed and remains so all day, and she is able to feed, 
dress, and bathe herself.  There is no indication that the 
assistance of another person was required in order for her to 
walk.  Also, there is no indication in the record that the 
appellant's visual acuity is such that she would be 
considered blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in each eye.  The clinical 
findings are of greater probative value than the appellant's 
statements regarding the severity of her disabilities.  The 
Board concludes, accordingly that the preponderance of the 
evidence is against the claim for special monthly pension 
based on the need for the regular aid and attendance of 
another person.

Additionally, there is no evidence that the appellant is 
housebound.  The medical records have indicated that she is 
capable of leaving her house or apartment.  In sum, there is 
no credible evidence that the appellant is in fact confined 
to her home or immediate premises.  Accordingly, the 
preponderance of the evidence is against the claim for 
special monthly pension at the housebound rate.


ORDER

1.  Entitlement to improved death pension benefits is denied.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person (A&A) or at the housebound rate is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


